DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 5-6, 10, 12 & 15-16 & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7-9, 11, 13-14 & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US 2013/0289424) in view of Brockway (US 2014/0005988).

Brockway (‘424) discloses;

A system for estimating residual noise energy of an electrocardiogram (ECG) signal, the system comprising: a plurality of electrodes (e.g., via the disclosed sensors 21) positioned in proximity to a cardiac structure and configured to measure an electrical signal of the cardiac structure to produce the ECG signal; and a processor (e.g., via the disclosed signal processing circuity 202/203) configured to: segment the ECG signal into a plurality of segments (e.g., via the disclosed signal being defined by parameter values computed by valid feature points of a signal over a period time or number of cycles); for each of the plurality of segments: remove linear trend energy and direct current (DC) energy from the segment (e.g., via the disclosed denoising of said ECG-based signal), (e.g., [0056], [0061]-[0065], [0069]-[0070], [0078]-[0079] & [0096]-[0098]).

The system of claim 1, wherein adjacent segments in the plurality of segments partially overlap in time (e.g., [0114]-[0119]).

The system of claim 1, wherein the ECG signal is a raw unipolar or bipolar ECG signal prior to any filtering (e.g., [0078]-[0080]).

7. The system of claim 1, wherein: the processor is further configured to select a duration of the segments such that the trend energy is minimal (e.g., [0114]-[0119]).

8. The system of claim 1, wherein: the processor is configured to calculate the estimated noise energy of the segment by taking a root-mean-square (RMS) amplitude or peak-to-peak (PP) amplitude of the segment (e.g., [0078]-[0080] & [0150]).

9. The system of claim 1, wherein: the processor is further configured to normalize the estimated noise energy of the segment by a duration of the segment (e.g., [0114]-[0119]).



11. A method for estimating residual noise energy of an electrocardiogram (ECG) signal, the method comprising: measuring, using a plurality of electrodes positioned in proximity to a cardiac structure, an electrical signal of the cardiac structure to produce the ECG signal; segmenting the ECG signal into a plurality of segments; for each of the plurality of segments, removing linear trend energy and direct current (DC) energy from the segment (e.g., [0056], [0061]-[0065], [0069]-[0070], [0078]-[0079] & [0096]-[0098]).

13. The method of claim 11, wherein adjacent segments in the plurality of segments partially overlap in time (e.g., [0114]-[0119]).

14. The method of claim 11, wherein the ECG signal is a raw unipolar or bipolar ECG signal prior to any filtering (e.g., [0078]-[0080]).

17. The method of claim 11, further comprising: selecting a duration of the segments so that the trend energy is minimal (e.g., [0114]-[0119]).

18. The method of claim 11, wherein: the estimated noise energy of the segment is calculated by taking a root- mean-square (RMS) amplitude or peak-to-peak (PP) amplitude of the segment (e.g., [0078]-[0080] & [0150]).

19. The method of claim 11, further comprising: normalizing the estimated noise energy of the segment by a duration of the segment (e.g., [0114]-[0119]).
	Brockway (‘421) discloses the claimed invention having a system and a method for estimating residual noise energy of an ECG signal comprising a plurality of electrodes, and a processor configured to segment said ECG signal into a plurality of segments and remove linear trend/DC energy from said segment except wherein said processor is further configured to calculate an estimated noise energy of said segment, select a subset with a minimum estimated noise energy and estimate noise energy over the subset of segments.  Brockway (‘988) teaches that it is known in the art to use means of processing of physiological signals relating to removing noise and extracting information from said signal(s) wherein a signal is decomposed into subcomponents, which are processed based on noise and the energy associated with said signal at a specific threshold, i.e. estimated minimum, defined by spatial characteristics, i.e. more specifically utilizing amplitude correlation via linear regression and/or linear combination of a subset of denoised subcomponents containing wave energy that is representative of an average complex is computed (e.g., Brockway ‘988 [0059]-[0061], [0108]-[0109], [0151], [0165], [0171] & [0180]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Brockway (‘421) with the means of processing of physiological signals relating to removing noise and extracting information from said signal(s) wherein a signal is decomposed into subcomponents via linear regression and/or linear combination of subset(s) of denoised subcomponents as taught by Brockway (‘988) since such a modification would provide the system and a method for estimating residual noise energy of an ECG signal comprising a plurality of electrodes, and a processor configured to segment said ECG signal into a plurality of segments and remove linear trend/DC energy from said segment, wherein said processor is further configured to calculate an estimated noise energy of said segment, select a subset with a minimum estimated noise energy and estimate noise energy over the subset of segments for providing the predictable results pertaining to effectively reconstruct a denoised signal in order to obtain and analyze a desired physiological signal, i.e. an ECG signal, so as to properly analyze and/or diagnose a patient having cardiac issues (e.g., Brockway ‘988 [0014]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 7-9, 11, 13-14 & 17-19 have been considered but are moot because the new ground of rejection does not rely on the combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the above action.
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive. The applicant argues the following points in which the examiner provide a reason(s) as to why the arguments are not persuasive:
The applicant argues that neither reference cited discloses removing linear trend and direct current from the segment ed ECG signal.
The examiner notes that the primary reference, Brockway ‘424, discloses a method of determining parameter values for a segment of a cardiac-related signal via identifying subcomponents used to construct an emphasis signal further defined by at least one peak, valley or inflection point in order to achieve denoising of said segmented cardiac signal (e.g., [0056] & [0088]). The modifying reference, Brockway ‘988, further clarifies that it is known in the art to use a denoised physiological signal, which is measured by amplitude correlation via linear regression, i.e. denoises via identifying linear trends such as peaks, valleys and/or inflection points (e.g., [0108]-[0109]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Brockway ‘424 with Brockway ‘988 since said combination would provide the claimed means of removing linear trend and direct current energy from the segment and calculate an estimate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792